OPINION OF
THE COURT.
This action was brought on a promissory note, dated New York, payable at the Detroit City Bank, for $1,232, with the current rate of exchange, on the city of New York, to be added thereto. In the declaration, there was an averment of the current rate of exchange, when the note became due. The court think the difference in exchange, between Detroit and New York, may be recovered on this note; and, unless the parties shall agree on the amount, the question will be referred to a jury.